            Case 1:20-cv-11043-LLS Document 7 Filed 03/04/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIGEL N. FREDERICKS,

                             Plaintiff,

                      -against-
                                                                   20-CV-11043 (LLS)
 DETECTIVE JOHN DOE, 75TH
                                                                  TRANSFER ORDER
 PRECINCT; JOHN HASSEN, N.Y.P.D.
 OFFICER, 75TH PRECINCT; DETECTIVE
 OFFICER JOHN DOE, 75TH PRECINCT,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated at the Manhattan Detention Complex, is proceeding pro

se and in forma pauperis (IFP). 1 On February 17, 2021, Plaintiff filed an amended complaint

under 42 U.S.C. § 1983, arising out of events occurring in Brooklyn, New York, and naming

only Brooklyn police officers. 2 For the following reasons, this action is transferred to the United

States District Court for the Eastern District of New York.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).




       1
           The Court granted Plaintiff leave to proceed IFP on January 7, 2021.
       2
        By order dated January 29, 2021, the Court directed Plaintiff to file an amended
complaint to address deficiencies in his original pleading. (ECF 5.)
           Case 1:20-cv-11043-LLS Document 7 Filed 03/04/21 Page 2 of 4




       For venue purposes, a “natural person” resides in the district where the person is

domiciled. 28 U.S.C. § 1391(c)(1). For venue purposes, a defendant corporation generally

resides “in any judicial district in which such defendant is subject to the court’s personal

jurisdiction with respect to the civil action in question . . . .” 28 U.S.C. § 1391(c)(2). Where a

state has more than one judicial district, a defendant corporation generally “shall be deemed to

reside in any district in that State within which its contacts would be sufficient to subject it to

personal jurisdiction if that district were a separate State.” 3 28 U.S.C. § 1391(d).

       The events giving rise to Plaintiff’s original complaint occurred in Manhattan and

Brooklyn, and Plaintiff named Defendants residing in both boroughs. By order dated January 29,

2021, the Court directed Plaintiff to file an amended complaint to address deficiencies in his

original pleading. (ECF 5.) In the amended complaint, Plaintiff asserts claims of false arrest and

excessive force in connection with events occurring solely in Brooklyn, and only against police

officers and detectives in the 75th Precinct in Brooklyn. Because Plaintiff does not allege that

Defendants reside in this District or that a substantial part of the events or omissions underlying

his claim arose in this District, venue does not appear to be proper in this District under

§ 1391(b)(1) or (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases



       3
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).


                                                   2
           Case 1:20-cv-11043-LLS Document 7 Filed 03/04/21 Page 3 of 4




on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-27 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in Brooklyn, New York, where most Defendants appear to reside. Brooklyn is located in

Kings County, which falls within the Eastern District of New York. See 28 U.S.C. § 112(a).




                                                   3
             Case 1:20-cv-11043-LLS Document 7 Filed 03/04/21 Page 4 of 4




Venue is therefore proper in the Eastern District of New York. See 28 U.S.C. § 1391(b). Based on

the totality of the circumstances, the Court concludes that it is in the interest of justice to transfer

this action to the United States District Court for the Eastern District of New York. 28 U.S.C.

§ 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff and note service on the docket. This order closes this case.

SO ORDERED.

Dated:     March 4, 2021
           New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




                                                   4
